DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The first line of the specification should be updated to recite that U.S. Patent Application Serial No. 15/968,082, filed on May 1, 2018, has issued as U.S. Patent No. 11,185,483.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,185,483.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,185,483 claims a similar non-antimicrobial cleansing composition comprising 15-25% by weight of one or more C1-8 alcohols, 0.5-10% by weight of an anionic surfactant, such as sodium laureth sulfate, 1.5-10% by weight of a zwitterionic surfactant, such as a betaine, a pH adjusting agent, water, a humectant, and adjunct ingredients, wherein the cleaning composition does not achieve a microbial kill level greater than 2.0 log, wherein the composition is devoid of surfactants comprising sulfate salts with amine-containing counter ions, and wherein the composition contains less than 10% by weight of total surfactants (see claims 1-16 of U.S. Patent No. 11,185,483), as required by applicant in the instant claims.  Therefore, instant claims 1-20 are an obvious formulation in view of claims 1-16 of U.S. Patent No. 11,185,483.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,185,482.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,185,482 claims a similar non-antimicrobial cleansing composition comprising 15-30% by weight of one or more C1-8 alcohols, greater than 7% active of a mixture of two or more surfactants, such as sodium laureth sulfate and betaines, one or more thickening agents, a humectant, and adjunct ingredients (see claims 1-12 of U.S. Patent No. 11,185,482), as required by applicant in the instant claims.  Therefore, instant claims 1-20 are an obvious formulation in view of claims 1-12 of U.S. Patent No. 11,185,482.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, 9, 10, 12, 13, 17-20, 26, 29 and 32-34 of copending Application No. 16/662,265 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/662,265 claims a similar non-antimicrobial cleansing composition comprising 15-25% by weight of one or more C1-8 alcohols, 0.5-5% by weight of an anionic surfactant, such as sodium laureth sulfate, 0.5-5% by weight of a zwitterionic surfactant, such as a betaine, a pH adjusting agent, water, a humectant, and adjunct ingredients, wherein the cleaning composition does not achieve a microbial kill level greater than 1.5 log (see claims 2, 5, 9, 10, 12, 13, 17-20, 26, 29 and 32-34 of copending Application No. 16/662,265), as required by applicant in the instant claims.  Therefore, instant claims 1-20 are an obvious formulation in view of claims 2, 5, 9, 10, 12, 13, 17-20, 26, 29 and 32-34 of copending Application No. 16/662,265.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/515,592 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/515,592 claims a similar non-antimicrobial cleansing composition comprising 10-40% by weight of one or more C1-8 alcohols, greater than 7% active of a mixture of two or more surfactants, such as sodium laureth sulfate and betaines, one or more pH adjusting agents, one or more thickening agents, and adjunct ingredients (see claims 1-20 of copending Application No. 17/515,592), as required by applicant in the instant claims.  Therefore, instant claims 1-20 are an obvious formulation in view of claims 1-20 of copending Application No. 17/515,592.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 8, 2022